DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,308,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majumdar (US 8,726,955).
As best depicted in Figure 2, Majumdar is directed to an assembly comprising a tire and a cohesive sandwiched arranged between said tire and a tire cavity.  More particularly, said sandwich is defined by an innermost layer 24B, an intermediate gel layer 30B (first cohesive material), and an outermost layer 22B (Columns 3 and 4).  It is noted that (a) gel layer 30B is contained within a chamber defined by said innermost and outermost layers and thus can be fairly characterized as being “under pressure” and (b) respective layers defined an integrated structure and thus can be fairly characterized as being a “cohesive” sandwich. 
.   
5.	Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borot (US 2011/0259497).
As best depicted in Figures 2 and 3, Borot is directed to an assembly comprising a tire and a first cohesive sandwich defined by an electrical circuit 10, a silicone gel 20 or 28, and a protective covering 22 (Paragraph 47).  Borot further teaches that a high degree of adhesion is necessary between the silicone gel and the surrounding layers and such is seen to define a “cohesive” sandwich.  Additionally, said silicone gel is entirely contained within a pouch or chamber defined by said protective cover and such is seen to correspond with a first cohesive material “under pressure”.
Lastly, regarding claim 1, the language “in such a way to facilitate a recovery capacity upon being pierced by a sharp object” fails to further define the structure of the claimed device (unclear how the claimed device is “structurally” distinguished from the device of Borot).
6.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (GB 854840).
As best depicted in Figures 1-5, Gibbs is directed to a tire construction comprising an outer circumference and an inner pneumatic chamber.  Additionally, a first cohesive sandwich or body 19 is attached to a tire inner surface, wherein said sandwich is defined by inner walls 20, outer walls 21, and a puncture sealing compound 24 arranged therebetween (Page 2, Lines 
Lastly, regarding claim 1, the language “in such a way to facilitate a recovery capacity upon being pierced by a sharp object” fails to further define the structure of the claimed device (unclear how the claimed device is “structurally” distinguished from the device of Gibbs).
Regarding claim 3, the tire of Gibbs can include a second cohesive sandwich defined by a second puncture sealing compound disposed between inner and outer walls.
Allowable Subject Matter
7.	Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed May 25, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the prior art references of record fails to teach or suggest a layer under pressure in such a way to facilitate a recovery capacity upon being pierced by a sharp object.  As detailed above, the language “in such a way to facilitate a recovery capacity upon being pierced by a sharp object” fails to further define the structure of the claimed device (unclear how the claimed device is “structurally” distinguished from the devices of the prior art references of record).	
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 9, 2021